DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 19 and 20 have been amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Arora1, Gordon2, Holbrook3, Redlich4, and Matsuo5.

Arora teaches annotated data sets (Paragraph 78).  Arora further teaches records within a data file in a desired format (Paragraph 13).

Gordon teaches a database access component and the interference engine operate to compile the annotated database schema with the added latent columns (Paragraph 27).

Holbrook teaches a sanitized copy of the constantly changing table state (Paragraph 49).

Redlich teaches additional identification of sanitized documents will be reconstituted according to a user’s role and clearance level (Paragraph 348).

Matsuo teaches reducing a security level (Paragraph 437).

The prior art of record does not expressly disclose:
“accessing, for each of a plurality of data tables within the relational database, a corresponding annotation file, the annotation file including, for each column within the data table, one or more of a column identifier, a type of data within the column, and a sensitivity of the data within the column, wherein the annotation file includes, for each of one or more columns within the data table, an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the column, the sanitization operation configured to, when performed, reduce the sensitivity of the data within the column by modifying a first type of data identified by the annotation file within the column into a second type of data identified by the annotation file;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.



It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Arora et al., Patent Application Publication No. 2019/0147182
        2 Gordon et al., Patent Application Publication No. 2015/0058337
        3 Holbrook et al., Patent Application Publication No. 2014/0359232
        4 Redlich et al., Patent Application Publication No. 2010/0250497
        5 Matsuo, Patent Application Publication No. 2012/0255030